DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 9, 10, 13, and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gutlin et al. (US 2006/0100710 A1).
Claim 1. Gutlin et al. disclose an expandable prosthetic implant for engagement between vertebrae, comprising: an inner member (cylindrical shaft 6 and guiding 
Claim 2. Gutlin et al. disclose the gear member positioned coaxial to the inner member and outer member (see Fig. 3) and axially fixed to the outer member (via undercut 21 and annular bead 22) and freely rotatable with respect to the outer member (see para. 0023), wherein the gear member threadedly engages the threaded portion (via internal thread 10) of the inner member (see para. 0023) (Figs. 1-6).
Claim 3. Gutlin et al. disclose wherein the implant further comprises an opening (see Fig. 1 inset) and at least one slot (see Fig. 1 inset) on an outer surface of the outer member, and wherein the gear member of the expandable implant is configured to engage a gear component of an insertion tool member such that when the gear component is rotated (see para. 0024), the gear member of the implant is rotated to either expand or contract the implant (Figs. 1-6). 
Claim 9. Gutlin et al. disclose wherein the implant further comprises a locking ring (annular bead 22) positioned coaxial to the gear member and configured and dimensioned to be received within the gear member (Figs. 1-6). 
Claim 10. Gutlin et al. disclose wherein the inner member, outer member, and gear member are made of polyether ether ketone (PEEK) (see para. 0028) (Figs. 1-6). 
Claim 13. Gutlin et al. disclose wherein the protrusion is a lobe (guiding element 17) and the groove is correspondingly shaped to the lobe (see Fig. 2), the lobe and groove cooperate to prevent rotational movement of the inner member with respect to the outer member (see para. 0031) (Figs. 1-6). 
Claim 16. Gutlin et al. disclose wherein the implant further comprises a first endplate (apposition part 8) and a second endplate (apposition part 4) (Figs. 1-6).
Claim 17. Gutlin et al. disclose wherein the first endplate is connected to the inner member to engage the first vertebral body and the second endplate is connected to the outer member to engage the second vertebral body (see para. 0022) (Figs. 1-6). 
Claim 18. Gutlin et al. disclose wherein the first and second endplates include at least one bone engaging member (apposition surfaces 19 and 20 include surface features – see Fig. 3) extending longitudinally from the endplates (Figs. 1-6). 
Claim 19. Gutlin et al. disclose wherein a thickness of the first endplate is different than the thickness of the second endplate (see Fig. 5, which shows that the thickness of apposition part 8 on the side adjacent reference character 8 is different than the thickness of apposition part 4 on the side adjacent reference character 19) (Figs. 1-6). 
[AltContent: textbox (Proximal End)][AltContent: textbox (Distal End)][AltContent: textbox (Opening)][AltContent: textbox (Slot)]











s 1, 8, and 11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Arnold et al. (US 2012/0209384 A1).
Claim 1. Arnold et al. disclose an expandable prosthetic implant for engagement between vertebrae, comprising: an inner member (tubular core 15 and guide pin 20) having an upper end (first end 40) and a lower end (end opposite first end 40), a hollow interior portion (Fig. 8A shows that tubular core 15 is hollow), a threaded external portion (portion of exterior threads 31 located between first end 40 and guide pin 20) extending along inner member from the upper end toward the lower end, and at least one protrusion (guide pin 20) which extends outwardly from the lower end of the inner member (note that guide pin 20 is located at the lower end of tubular core 15 when implant assembly 10 is fully expanded), wherein the at least one protrusion is positioned below the threaded external portion (note that based on the identification of the threaded external portion above, guide pin 20 would be positioned below the threaded external portion) and wherein the at least one protrusion moves with the inner member (note that guide pin 20 moves with tubular core 15 when the entirety of implant assembly 10 is moved from one position to another, for example, from outside the patient into the intervertebral space); an outer member (tubular core 14) having a hollow interior portion (Fig. 8A shows that tubular core 14 is hollow) configured to coaxially receive the inner member therein (see Fig. 8A), the outer member including a groove (hole that receives guide pin 20 as shown in Fig. 4), wherein the inner and outer members are moveable relative to each other along a longitudinal axis (see unlabeled axis shown in Fig. 3) and wherein the protrusion of the inner member and groove of the outer member engage to rotationally fix the inner and outer members with respect to 
Claim 8. Arnold et al. disclose wherein the implant has a longitudinal axis (see unlabeled axis shown in Fig. 3) and the gear teeth extend substantially parallel to the longitudinal axis (see Fig. 3) (Figs. 1-8B). 
Claim 11. Arnold et al. disclose wherein the implant further comprises a locking member (set screw 16) for fixing the inner member with respect to the outer member (see para. 0055) (Figs. 1-8B). 
Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Butler (US 2008/0243254 A1).
Claim 1. Butler discloses an expandable prosthetic implant for engagement between vertebrae, comprising: an inner member (upper portion 14 and height adjustment assembly 16) having an upper end (upper end 42) and a lower end (at seating shaft 28), a hollow interior portion (Fig. 1 shows that upper portion 14 is hollow), a threaded external portion (height adjustment assembly 16 has an externally threaded shaft 26) extending along the inner member from the upper end toward the lower end (note that when prosthesis 10 is fully compressed, externally threaded shaft 26 would be located adjacent upper end 42), and at least one protrusion (projection 64) which extends outwardly from the lower end of the inner member (note that when prosthesis 10 is fully compressed, projection 64 would be located adjacent seating shaft 28), 
Claim 7. Butler discloses wherein the inner member includes a flattened portion (Fig. 1 shows that the outer surface of upper portion 14 that has the ovoid opening 39 is flattened) and the outer member includes a flattened portion (Fig. 1 shows that the inner surface of lower portion 12 that has the elongated opening 23 is flattened) and wherein the flattened portion of the inner member and the flattened portion of the outer member engage to rotationally fix the inner and outer members with respect to each other (see Fig. 1) (Figs. 1-10). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhoda et al. (US 2006/0241770 A1).
Claim 1. Rhoda et al. disclose an expandable prosthetic implant for engagement between vertebrae, comprising: an inner member (cylindrical body 24) having an upper 
Claim 3. Rhoda et al. disclose wherein the implant further comprises an opening (hole 84 extending through hollow center and terminating in threaded hole 81) and at least one slot (see Fig. 2 inset) on an outer surface of the outer member, and wherein the gear member of the expandable implant is configured to engage a gear component of an insertion tool member such that when the gear component is rotated (see para. 0035 and Fig. 12), the gear member of the implant is rotated to either expand or contract the implant (Figs. 1-12). 
Claim 4. Rhoda et al. disclose wherein the opening in the outer member extends from the outer surface to the hollow interior portion (see Fig. 12) at least a portion of the opening is threaded (see para. 0035) (Figs. 1-12). 
Claim 5. Rhoda et al. disclose wherein the opening in the outer member of the implant is configured to engage a distal tip portion (distal tip portion of central shaft 76 engages threaded hole 81) that extends beyond the gear component (see Fig. 12) (Figs. 1-12). 
Claim 6. Rhoda et al. disclose wherein the at least one slot in the outer member of the implant is configured to engage at least one arm of the insertion tool while the insertion tool is holding the implant (see Fig. 12) (Figs. 1-12). 
Claim 11. Rhoda et al. disclose wherein the implant further comprises a locking member (locking member 120) for fixing the inner member with respect to the outer member (see para. 0037) (Figs. 1-12). 

    PNG
    media_image3.png
    752
    440
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Proximal End)][AltContent: arrow][AltContent: textbox (Distal End)][AltContent: arrow][AltContent: textbox (Slot)]









claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the protrusion to be located on the inner member and extend radially outward and the groove to be located in the outer member (claim 1), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 166 (CCPA 1931).  In view of such a modification, and based on the identification of the threaded external portion above, the protrusion would extend radially outward from the lower end of the inner member (claim 1) and the protrusion would be positioned below the threaded external portion (claim 1).  Further note that the protrusion would move with the inner member (claim 1) when the entirety of prosthetic device 10 is moved from one position to another, for example, from outside the patient into the intervertebral space.

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references include a protrusion extending outwardly from a lower end of the inner member where the protrusion is located below the threaded portion, and where the protrusion moves with the inner member (see pg. 
In order to overcome all rejections above, the Examiner suggests the following amendments to claim 1:
1.	An expandable prosthetic implant for engagement between vertebrae, comprising: 
an inner member having an upper end and a lower end, a hollow interior portion, a threaded external portion extending along the inner member from the upper end toward the lower end, and at least one protrusion which extends outwardly from the lower end of the inner member, wherein the at least one protrusion is positioned below the threaded external portion when the prosthetic implant is in an expanded configuration
an outer member having a hollow interior portion configured to coaxially receive the inner member therein, the outer member including a groove, wherein the inner and outer members are moveable relative to each other along a longitudinal axis and wherein the protrusion of the inner member and the groove of the outer member engage to rotationally fix the inner and outer members with respect to each other; 
a gear member having gear teeth extending around a perimeter of the gear member from a proximal end of the gear member to a distal end of the gear member;
wherein the at least one protrusion moves with the inner member when the inner member moves relative to the outer member to expand the prosthetic implant. 
The addition of the limitation “when the prosthetic implant is in an expanded configuration” is to overcome Butler.  The addition of the limitation “wherein the at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773